                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


WAFA PUTRUS,
              Plaintiff,                            No. 18-13430
v.                                                  District Judge Sean F. Cox
                                                    Magistrate Judge R. Steven Whalen
DELTA AIRLINES, INC., ET AL.,
              Defendants.
                                          /

                                           ORDER
       On May 20, 2019, Defendants filed a Motion to Compel Plaintiff’s Full

Compliance with the Disclosure Provisions of Fed.R.Civ.P. 26(a)(1) and the Submission
of Full and Complete Answers to Interrogatories and Responses to Request to Produce
[Doc. #14]. Oral argument on this motion was scheduled for June 20, 2019 at 10:00 a.m.

Defendants’ counsel appeared as ordered. Plaintiff’s counsel did not. The motion will
therefore be decided on the written submissions.

       Upon review of Defendants’ motion (including exhibits), Plaintiff’s response

(including exhibits), and Defendants’ reply (including exhibits), as well as the parties’

separately filed list of unresolved issues,1 I find that while Plaintiff has finally produced a
portion of the requested discovery, there remain deficiencies.

       1
         The Notice of Hearing [Doc. #18] directs the parties to file a joint list of
unresolved issues, that “must be signed by all parties to the dispute, or their attorneys.”
Defendants’ list recounts the difficulties its counsel experienced in attempting to confer
with Plaintiff’s counsel, and indicates that “Plaintiff’s counsel has stated that Plaintiff’s
statement will be submitted separately.” See Doc. #21, at p. 10. It is concerning that
Plaintiff’s counsel has opted to disregard my directive and file separately, and, like his
failure to appear at the hearing, this shows an unacceptable level of disrespect for this
Court’s orders and a lack of attention to this case.
                                              -1-
       Accordingly, Defendants’ motion [Doc. #14] is GRANTED.
       No later than seven days from the date of this Order will serve on Defendants’

counsel the following:
       -Initial disclosures that are compliant with Fed.R.Civ.P. 26(a)(1).

       -Full and complete answers to Defendant Diverse Facility Solutions’ First Set of
Interrogatories Nos. 2, 3, 5, 7, and 13.
       -Complete production of documents to Defendant Diverse Facility Solutions’ First
Request for Production of Documents Nos. 5, 10, and 19-27.

       -Full and complete responses to Defendant Diverse Facility Solutions’ Second
Request for Production of Documents.

       If Plaintiff’s response to a document request is that the document or thing does not

exist, or is not within her custody or control, she will so state under oath, and will detail
the steps taken to obtain the documents or things.

       Pursuant to Fed.R.Civ.P. 37(a)(5)(A) and 37(b)(2), Plaintiff’s counsel is

sanctioned in the amount of $1,000.00, payable to Defendants’ counsel within 30 days of
the date of this Order, representing Defendants’ reasonable costs and attorney fees

incurred in bringing this motion, including waiting in court for Plaintiff’s counsel to
appear for the motion hearing.
       Plaintiff’s failure to comply with this order, or with any discovery order of this

Court, will result in further sanctions, which may include dismissal of the complaint.
       Finally, discovery is now closed. See Scheduling Order [Doc. #10]. Because a
motion to extend the schedule is not before me, the parties should address any request for

extension to Judge Cox.




                                              -2-
      IT IS SO ORDERED.
                                         s/ R. Steven Whalen
                                         R. STEVEN WHALEN
                                         UNITED STATES MAGISTRATE JUDGE
Dated: June 20, 2019




                            CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of record
on June 20, 2019, electronically and/or by U.S. mail.

                                         s/Carolyn M. Ciesla
                                         Case Manager to the
                                         Honorable R. Steven Whalen




                                           -3-
